DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/280248 and Preliminary Amendment filed on 03/26/2021. Claims 1-8, 10, 13-14, and 16-24 are pending in the office action.
Claims 1, 3, 5-6, 10, and 13-14 have been amended.
Claims 9, 11-12, and 15 have been canceled.
Claims 16-24 are newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 7-8, 10, 13-14, 16, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al., (U.S. Pat. 9,619,603).
With respect to claims 1 and 16: Feng discloses a method/computer product for source mask optimization for a lithographic projection apparatus, the lithographic projection apparatus comprising an illumination system and projection optics configured to image a mask design layout onto a substrate (‘603, col. 8, ll. 34-36), the method comprising: 
determining, with a hardware computer system, a multi-variable source mask optimization function using a plurality of tunable design variables for the illumination system, the projection optics, and the mask design layout, the multi-variable source mask optimization function describing imaging variation across multiple positions of the mask design layout (‘603, col. 1, ll.  45-50 and ll. 65-66, adjustable/tunable design variables/characteristics, fig. 2, 31-35, fig. 3, define a multi-variable cost function of plurality of design variables 302 including design variable from illumination source 300A, projection optics 300B, and mask design layout 300C); and 
iteratively adjusting, by the hardware computer system, the plurality of tunable design variables in the multi-variable source mask optimization function until a termination condition is satisfied (‘603, fig. 3, 304, “adjustable/tunable design variables” and 306, “iteratively adjusting until termination condition is satisfied”.  
With respect to claims 7-8 and 23: Feng discloses wherein the termination condition is associated with (claims 2 and 23) image quality of the mask design layout on the substrate (‘603, col. 5, ll. 50-54, col. 12, ll. 23-48, source optimization, mask optimization, lens optimization, includes pupil plane), col. 13, ll. 60-67, or (claim 8 and 23) pupil shape (‘603, col. 20, ll. 10-12).  
With respect to claims 10 and 24: Feng discloses wherein one or more of the tunable design variables for the illumination system, the projection optics, and/or the mask design layout are associated with extreme ultraviolet lithography (‘603, col. 6, line 65 – col. 7, line 3 and col. 34, ll. 48-60).  
With respect to claim 13: Feng discloses wherein the termination condition is associated with values of the tunable design variables for the illumination system, the projection optics, and the mask design layout that define a process window for extreme ultraviolet lithography (‘603, col. 5, ll. 45-64 “process window by introducing a plurality of adjustable/tunable characteristics of the projection optic, the projection optics can be use to shape a waveform in the lithographic projection, and col. 6, line 65 – col. 7, line 3, EUV and wavelength of wavefront, col. 13, ll. 61-67, col. 28, line 53- col. 29, line 41).
With respect to claim 14: Feng discloses wherein the termination condition is associated with values of the tunable design variables for the illumination system, the projection optics, and the mask design layout that define a pupil useable across the multiple positions of the mask design layout for extreme ultraviolet lithography (‘603, col. 6, line 65 – col. 7, line 3, EUV and wavelength of waveform and col. 10, ll. 27-50, “different position evaluating point”, wavefront manipulator”,  “pupil plane”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., (U.S. Pat. 9,619,603) in view of Ye et al., (U.S. Pub. 20090296055).
With respect to claims 2-6 and 17-21: Feng teach the multi-variable source mask optimization function (i.e., cost function) includes functions that represent some characteristics of the resist image. The design variables can be any adjustable parameters such as adjustable parameters of the source, the mask, and the projection optics. The projection optics may include components collectively called as “wavefront manipulator” that can be used to adjust shape of wavefront and intensity distribution at any location along an optical path of the lithographic projection apparatus, such as before the mask, near pupil plane, near image plane, near a focal plane (‘603, col. 10, ll. 23-43).  
Feng does not teach an exposure slit.
Ye teaches a method for calibrating a photolithographic system includes aberrations induced by a lens manipulator characterized in a manipulator model and the process window is optimized using the manipulator model. Aberrations are characterized by identifying variations in critical dimensions caused by lens manipulation for a plurality of manipulator settings and by modeling behavior of the manipulator as a relationship between manipulator settings and aberrations (‘055, the abstract). (claims 2 and 17) The full process window through slit simulation, there different slit position and lens corrections (‘055, fig. 4 and fig. 7). (claims 3-6 and 18-21) The different slit potions that divide product of reticle design into strips of the mask design layout including at least a center of a slit, and another position along the slit (‘603, fig. 7 and also see par. 23, “the model is often slit position dependent”, par. 48, “pupil element”, par 71-78).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Ye and Feng using a lens (exposure) manipulator to adjust parameters of the process variation conditions (heat and cold lens) that causes non uniform expansion and distortion of the lens to avoid printing defect on wafer (‘055, par. 21).
With respect to claim 22: wherein the through slit pupil variation is caused by pupil rotation and/or blinking spots in the pupil at the different positions in the slit of the mask design layout (‘603, col. 10, ll. 20-28, rotation; 055, fig. 7, slit positions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851